Citation Nr: 1545881	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial disability rating in excess of 10 percent for service connected status post gunshot wound, right shoulder, from July 1, 2007, to June 23, 2008, in excess of 20 percent from June 24, 2008, to May 25, 2009, and a disability rating in excess of 20 percent from July 1, 2009.

3.  Entitlement to an initial compensable disability rating for right shoulder gunshot wound scar.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.

The Veteran's initial claim for entitlement to TDIU was raised in December 2011.  However, the Veteran also raised the issue of TDIU in his appeal to the United States Court of Appeals for Veterans Claims (Court) and submitted a formal claim in March 2014.  

Thereafter, the matter was remanded by the Board in December 2014 as the issue of TDIU was inextricably intertwined with the service connection issue on appeal at that time.  See Harris v. Derwinski, 1 Vet. App 180 (1991).  

A video teleconference hearing was held before the Board in November 2011.  A transcript is of record.

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected status post gunshot wound right shoulder from July 1, 2007, to June 23, 2008, in excess of 20 per cent from June 24, 2008, to May 25, 2009, and a disability rating in excess of 20 percent from July 1, 2009, and the issue of entitlement to an initial compensable disability rating for scar, right shoulder gunshot wound, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation during the entire time period subject to this appeal.


CONCLUSION OF LAW

The criteria for TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and any representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in February 2012.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As of December 2010 (one year prior to the December 2010 claim), the Veteran is service connected for posttraumatic stress disorder (PTSD) rated as 70 percent disabling, ischemic heart disease rated as 30 percent disabling, status post gunshot wound of the right shoulder rated as 20 percent disabling and a gunshot wound scar of the right shoulder rated as noncompensable.  The Veteran's combined disability evaluation has been 80 percent from July 1, 2009.  

The Veteran reported on his December 2011 VA Form 21-8940 that his PTSD, heart disease and shoulder disability prevent him from securing a substantially gainful occupation.  He indicated he last worked in May 2009 as a laborer and had to leave because of his disability.  He also reported he obtained his high school G.E.D. but does not have any additional education or training.  

The February 2012 VA examiner opined the Veteran's ischemic heart disease does not impact his ability to work as his cardiac examination was normal.  However, the Veteran reported his right shoulder problem is his main problem which limits his ability to work.

The record also includes documentation from the Veteran's prior employer dated March 2012.  The employer indicated the Veteran last was employed there as a fitter/welder from February 1984 to December 2009.  He had to stop working because he was physically unable to perform his duties.  The date he last worked was May 2009.  

In the Veteran's August 2014 VA Form 9, the Veteran contends he cannot work because he needs to take medication morning and night and he cannot deal with people every day.

Additionally, the record reflects the Veteran was found disabled by the Social Security Administration (SSA) beginning on May 25, 2009 with a primary diagnosis of rotator cuff injury to the right shoulder and a secondary diagnosis of coronary artery disease.  

While the Board acknowledges there is no evidence which indicates the Veteran would be unable to perform sedentary work, the Board also acknowledges the Veteran has worked as a laborer his entire life and his education is limited to a G.E.D. with no specialized training.  Given the Veteran's lack of education and special training as well as the impact of his service-connected disabilities limiting physical work as well as his ability to deal with people, the Board finds the likelihood of him being able to obtain and maintain gainful employment, particularly after years of working in a physical job, is low.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
 
Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

In the September 2015 Notice of Disagreement, the Veteran disagreed with the August 2015 rating decision and indicated his desire to appeal the decision.  A Statement of the Case has not been issued for these claims.  As VA has not yet provided the Veteran with a statement of the case with regard to the issues of entitlement to initial increased ratings for his service connected status post gunshot wound right shoulder and right shoulder gunshot wound scar, it would be premature for the Board to address the issues on the merits.  Hence, the Board must remand those issues so the AOJ can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Further, the AOJ should clarify the Notice of Disagreement and whether an earlier effective date is being sought for the right shoulder gunshot wound or scar.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a complete copy of the Veteran's July 22, 2015 VA examination to the Veteran's attorney, as requested by him in the July 2015 letter as well as the September 2015 Notice of Disagreement.

The AOJ should also clarify the issues listed on the September 24, 2015, Notice of Disagreement, VA Form 21-0958, regarding whether an earlier effective date is being sought for either disability.

2.  Provide the Veteran and his attorney with a statement of the case in response to his September 2015 Notice of Disagreement as to the issues of entitlement to increased initial ratings for his service connected status post gunshot wound right shoulder and scar, right shoulder gunshot wound.

3.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if the Veteran perfects his appeal.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


